SEPARATE OPINION.
GRAVES, J.
— We concur in the result, but for the reasons assigned in the following opinion heretofore filed in Division One, which is as follows:
In February, 1891, the Municipal Assembly of the ■city of St. Louis passed an ordinance, numbered 15989, entitled: “An ordinance authorizing the establishment and maintenance of a Union Depot in St. Louis and the construction of a depot and passenger station In, over, under and upon certain streets and alleys in the* city of St. Louis and to provide for vacating certain streets and alleys.”
This ordinance, besides vacating certain streets and alleys therein named for that purpose, likewise authorized the construction of the present Union Depot and passenger station in said city, by the defend-ants in the present case. The section more particu*396larly involved in this case is section 7 of that ordinance, reading as follows:
“ Section 7. In consideration of the rights and privileges herein granted, said Union Depot Company of St. Lonis and said Terminal Railroad Association of St. Lonis or their successors or assigns, hereby agree, that should the city of St. Louis at any time provide by ordinance for the building of a bridge over Clark avenue, between Eighteenth street and Twentieth street, the said . Union Depot Company and Terminal Railroad Association shall pay into the city treasury as part payment of the construction of said bridge the sum of one hundred and fifty thousand dollars, and said Union Depot Company and Terminal Railroad Association shall for each bridge hereafter constructed across its railroad tracks between Ninth street and Eighteenth street, pay into the city treasury the sum of fifteen thousand dollars, said payments to be made within thirty days after the construction of said bridge or bridges is commenced. It is further provided that upon the acceptance of this ordinance, the Union Depot Company and the Terminal Railroad Association of St. Louis, will file with the city register its penal bond, in the sum of two hundred thousand dollars, for the faithful compliance of the provisions of this section. Said bond to be approved by the mayor and council. The city of St. Louis reserves the right to occupy such space as shall be necessary for said bridge and supports thereunder, and the said companies hereby grant to said city such rights and privileges as may be necessary, to construct and operate said bridge or bridges, provided the same shall be so constructed as not to interfere with the operation of trains. Said Union Depot Company and said Terminal Railroad Association of St. Louis also agree to relinquish any right or claim for damages against said city of St. Louis that may accrue by reason of the erection and construction *397of said bridge and approaches or change of grade of streets adjacent thereto to any real estate which they may now own or may hereafter acquire. ’ ’
In an attempt to avail itself of the rights reserved to it by section 7, above quoted, there was passed by the Municipal Assembly Ordinance No. 18834, as follows:
“An ordinance authorizing the building of a bridge over Clark avenue, between Eighteenth street and Twentieth street, and providing for the cost thereof.
“Be it ordained by the Municipal Assembly of the city of St. Louis, as follows:
“Section 1. The Board of Public Improvements is hereby authorized and directed to cause a bridge to be built over Clark avenue between Eighteenth street and Twentieth'street, over the tracks of the Union Depot Company of St. Louis and the Terminal Railroad Association of St. Louis, including approaches along Eighteenth street and Twentieth street, in accordance with plans adopted by said Board of Public Improvements.
‘ ‘ Sec. 2. The bridge shall have a width of not less than fifty-four feet and shall be constructed of steel, and the roadway shall consist of steel sheathing, concrete and a brick pavement. The piers and retaining walls shall be built of Portland cement concrete and shall rest on piling wherever required.
“Sec. 3. Whereas, the Union Depot Company of St. Louis and the Terminal Railroad Association of St. Louis, their successors or assigns, are obligated, by the terms of. ordinance number fifteen thousand nine hundred and eighty-nine, approved February twenty-fifth, eighteen hundred ninety-one, to pay into the city treasury as part payment of the construction of the bridge herein authorized, the sum of one hundred and fifty thousand dollars; therefore said sum of one hundred and fifty thousand dollars, when so paid *398into the city treasury, is hereby appropriated and set apart to the fund for the construction of Clark avenue bridge. The total cost of the work contemplated by this ordinance being estimated at one hundred and fifty-one thousand dollárs, the portion thereof to be paid by the city of St. Louis, out of municipal revenue, is estimated at one thousand, dollars, and said sum of one thousand dollars is hereby appropriated and set apart out of the fund, Street Bridges and Culverts,, new work, to the fund for construction of Clark avenue bridge, to begin the construction of said bridge.
“Sec. 4. There is hereby appropriated and set apart out of municipal revenue to fund for Street Bridges and Culverts — new work — the sum of one thousand dollars.
“Sec. 5. As soon as the Union Depot Company of St. Louis and Terminal Railroad Association of St. Louis shall pay into the city treasury, as part payment of the construction of said bridge, the sum of one hundred and fifty thousand dollars, as provided for and agreed to, as the consideration for certain rights and privileges granted to the said Union Depot Company of St. Louis and the Terminal Railroad Association of St. Louis, evidenced by their acceptance of said ordinance numbered fifteen thousand nine hundred and eighty-nine, approved February twenty-fifth, eighteen hundred and ninety-one, the auditor shall credit said sum to the fund set apart for construction of Clark avenue bridge.
“Approved March 11, 1897.”
Defendants gave the bond provided for by said section 7, and this cause is an action by the city upon that bond, laying damages in the sum of $150,000.' At a trial before a jury, upon the close of the whole case, a peremptory instruction was given directing a verdict for defendants, whereupon the plaintiff took a non-suit with leave, and after a futile motion to set the *399same aside, duly perfected its appeal to this court.
To sustain its petition, the plaintiff offered the following evidence: (1) Ordinance 15989, the original Union Depot ordinance first herein referred top (2) , the acceptance of said ordinance by defendants; (3) , the bond sued upon, given under the ordinance numbered 15989; (4), Ordinance 18834, herein above fully set out; (5), House Bill 311 and the endorsements thereon, which said House bill is ordinance 18834, and the endorsements are as follows:
“St. Louis, December 18, 1896.
“The Board of Public Improvements estimates the cost of the entire work contemplated by this ordinance at one hundred and fifty-one thousand dollars; of which sum one thousand dollars is to be paid by the city out of municipal revenue; and one hundred and fifty thousand dollars, by the city out of the special fund to be paid into the city treasury under the provisions of ordinance 15989.
“Robt. E. McMath,
President.
“Attest:
Emory S. Foster, Secretary.”
“Ordinance adopted and recommended by the board to the Municipal Assembly, December 18, 1896.
“Yote: ayes, 6; noes, O.
“Robt. E. McMath,
President.”
‘ ‘ Comptroller's Oeeice.
“St. Louis, Jan’y 29th, 1897.
“I hereby certify that if section 4 of this bill becomes part of the ordinance, sufficient means will stand to- the credit of fund for Street. Bridges and Culverts —new work, to cover the within proposed appropriation of one thousand dollars.
“Isaac H. Sturgeon,
Comptroller. ’ ’
*400Plaintiff then introduced a contract between the city of St. Louis and the Meyers Construction Company; the general description of the work to be done under that contract is succinctly stated in this language: “The work comprised in this contract consists in building one pair of foundation piers of the Clark avenue bridge, near Eighteenth- street, in accordance with the drawing on file in the office of the street commissioner or his duly authorized agents.”
The bond of the Construction Company with this contract and a part thereof was in the sum of $461.71.
By oral testimony and admissions, the plaintiff’s testimony tended to establish the following facts: that the Construction Company began work under their contract and did work in amount not exceeding $200; that it became necessary to enter the Union Depot grounds in the performance of said work, and defendants refused said contractors the privilege of entering said grounds to do the work and also refused the representative of the city, whose duty it was to' supervise the work, the privilege or right of entering their grounds for that purpose; that defendants upon timely demand-refused to pay to the city the $150,000- mentioned in section 7 of Ordinance 159-89; that the said proposed bridge would not interfere with the operation of trains to and from said Union Depot.
The answer of the defendants which is very lengthy, after making certain admissions, consists of a general denial and a number of special defenses, but these special defenses can be best considered along with the evidence introduced thereon, in the course of the opinion, and will be considered in so far as required, in that way.
Other general facts are as follows: the north line of Union Station is Market street; the east line, Eighteenth street; the west line, Twentieth street; south of Market street is Walnut street; between which *401and Walnut street was an alley; for the purpose of the Union' Station, Walnut street, Clark avenue, and these two alleys had been vacated between Eighteenth and Twentieth streets. When Clark avenue reached Twentieth street, there was a considerable jog to the south, from whence it continued west. The Union Depot grounds continue south from Clark avenue, and cover other vacated streets and alleys, as particularly designated in ordinance 15989. The proposed bridge was to reach from Eighteenth street to Twentieth street on Clark avenue, with an approach running north some four hundred feet to a grade in Eighteenth street, and with two approaches on the west end, one running north some six hundred feet to a grade in Twentieth street, and the other south in Twentieth street, and thence west on Clark avenue to a grade in said avenue. The numbered streets run north and south, and those designated by name and the alleys run east and west. Many details and surroundings of this case will be found in the opinion of this court in the case of Lester Eeal Estate Co. v. St. Louis, 169 Mo, 227, which was an injunction suit to restrain the construction of said bridge by a property-owner on Eighteenth street.
I. To our mind there is no question as to the correctness of the action of the trial court in this case, and for several reasons, some of which will be noticed. By Ordinance No. 18834, the city has in no way obligated itself for the construction of this proposed bridge. In its present shape no contract could be made under the ordinance for more than one thousand dollars, and in making the limited contract which it did, the city evidently recognized the limitations of the power to contract under the ordinance in question. This same ordinance was before us in Lester Eeal Es*402tate Co. v. St. Louis, 169 Mo. l. c. 233, and we there said:
“In fact, under section 28 of article 6 of the city charter, only work to the amount of the one thousand dollars appropriated by that ordinance could be legally contracted for or done, for that provision of the charter requires a specific appropriation to be made by every ordinance authorizing public work to be done. And section 12 of article 5 of the charter further provides that all ordinances that contemplate the payment of any money shall, upon their second reading, be referred to the appropriate committee, who shall obtain the indorsement of the comptroller thereon to the effect that sufficient unappropriated means stand to the credit of the fund therein named to meet the requirements of the ordinance, and it is made unlawful to pass any such ordinance without such indorsement of the comptroller.”
We think the foregoing from that case is a correct construction of the St. Louis charter provisions. Under these provisions the city must appropriate funds, not a mere debt from another, due or to become due. What is attempted to be done here is to make an alleged debt, growing out of contract, to take the place of actual funds, in an ordinance authorizing a public improvement, and making an appropriation therefor. This, in our judgment, cannot be done. Under the certificate of the Comptroller, there were funds to meet an appropriation of $1,000, but not $151,000. Under section 12 of article 5 of the charter no valid ordinance could have been passed authorizing the expenditure of the estimated cost of this bridge until the comptroller certified that “sufficient unappropriated means stand to the credit of the fund to meet the requirements of said ordinance.” Said section 12 reads: “All ordinances that contemplate the payment of any money shall, upon their second reading, be referred to the ap*403propriate committee, who shall obtain the endorsement of the comptroller thereon to the effect that sufficient unappropriated means stand to the credit of the fund therein named to meet the requirements of said ordinance, or it shall not be lawful to recommend its passage, or pass the same; provided, that no claim shall be paid without the approval of the auditor.”
To our minds this charter provision is not only clear, but mandatory. Any ordinance passed in violation thereof is void. So that if Ordinance 18834 is an ordinance appropriating $151,000, it is void, as violative of the charter provision. The comptroller did not certify upon the bill by his endorsement that there was $151,000 of unappropriated funds.
But beyond all this, when we read section 7 of Ordinance 15989, supra, it is clear that there is no liability upon the part of defendants, until the city has in proper manner become obligated for the bridge.
The clause in said section that “should the city of St. Louis at any time provide by ordinance for the building of a bridge over Clark avenue, between Eighteenth street and Twentieth street, the said Union Depot Company and Terminal Eailroad Association shall pay into the city treasury as part payment of the construction of said bridge the sum of one hundred and fifty thousand dollars,” should be construed to mean an ordinance in such form as will at least show an obligation upon the part of the city to build the bridge. It should be an ordinance which would at least authorize contracts covering the proposed improvement, and not an ordinance authorizing the expenditure of anything less than the cost or estimated cost of the entire structure. Not only so, but further in our judgment there is no liability upon the defendants until the city, under a valid ordinance so authorizing it, has entered into contracts for the erection of the bridge in all its parts, and not simply a contract for a pair of *404foundation piers, as in this instance. Defendants should have some guarantee that the bridge is to be built, before payment can be required. If the city can collect under the present state of the record, there is no assurance that the city will proceed further, and defendants would be left to an action to recover back the funds so paid or collected, if the city did not proceed.
The clause in section 7, supra, ‘ ‘ Said payments to be made within thirty days after the construction of said bridge or bridges is commenced’’ means commenced under a valid ordinance authorizing the work and appropriating funds therefor, and valid contracts for the construction of the bridge. Contracts for the construction of two foundation piers, or for the manufacture of some bolt or rod to be used in the construction of the bridge, is not a commencement of the construction of the bridge, within any fair construction of the contract as expressed by the ordinance. Even a casual reading of the record before us shows the utter failure of the city to make out a case by the proof.
The obligations are mutual. Defendants should not be required to pay until there is some obligation upon the part of the city to be out the $150,000', as a part of the construction and contract price of the bridge. There was no such obligation upon the part of the city shown.
So that we hold that until such time as the city has become legally liable for the price of the proposed bridge, there is no liability upon the part of defendants for this $150,000, which was and is to be a mere part of the cost of the bridge. For this reason, if for no other, the action of the trial court in giving the peremptory instruction was proper. By this we mean that if the city is otherwise entitled to recover there would be nothing to prevent the passage of a. *405proper ordinance in the future and upon such ordinance hase an action.
II. There may be several other questions, raised by defendants, just as fatal to plaintiff’s case, as the one hereinabove discussed, but we will not lengthen this opinion by the discussion of but one more proposition which appears to our mind to be the real question upon which it was the purpose of the plaintiff in this action “to draw the fire” of this court. Defendants contend that the proposed bridge is not within the terms of Ordinance No. 15989, because the approaches thereto are a part of the bridge, and these approaches are not upon Clark avenue. Plaintiff contends that in the sense in which the term “bridge” is used, in the said ordinance, it should not be construed to include approaches, and inasmuch as the bridge proper is in Clark avenue, it is the bridge contemplated by section 7 of Ordinance 15989', supra. And to our mind it is apparent that this Ordinance No. 18834 was not passed so much with the view of actually constructing a bridge thereunder, but more to furnish the basis of an action, in which would be determined the contention, last hereinabove mentioned, for in view of the clear charter provisions, there is a lack of good faith upon the face of the ordinance itself. To determine this question some facts are required. The elevation of this proposed bridge is seventeen to nineteen feet or more. The approaches as appear from the blue print thereof are to be of structural steel or iron, for most of the distance, and at the extreme ends is provision for retaining walls of cement, evidently leaving it to be filled with dirt. The structure of the proposed approaches for a large portion of the distances, is not materially different from the bridge spans proper. Owing to the height of the bridge the approaches are, of necessity, long, as indicated by the lengths hereinbefore given.
*406Under these facts, (1) are these approaches a part of the bridge within the meaning of the ordinances, (2) and can the court so declare as a matter of law? In our judgment they are not only a part of the bridge, but the facts are so patent and conclusive that the court should have so declared as a matter of law. In 5 Cyc. 10'84, the law is thus stated: “Inasmuch as the approaches necessary to make a bridge accessible are properly included within the meaning of the term, it follows that the duty to repair such approaches and abutments is upon the party whose duty it is to repair the bridge proper. The difficult point is the determination of what constitutes an approach as distinguished from the highway generally, which, in the absence of definite expression, must be determined by a consideration of what is reasonable under the circumstances of the particular case.”
In the case at bar there is no trouble about distinguishing the approach from the highway generally. The proposed approaches were not to take up the whole highway or street, but only a portion thereof. The proposed scheme was to- widen Eighteenth street, and thus both on Eighteenth and Twentieth streets, public thoroughfares were to be maintained as they now are, except they would be narrower than at present. The approaches here are therefore readily distinguishable from the highway proper.
The doctrine is thus stated in 4 Am. and Eng. Ency. Law (2 Ed.), 941: “Approaches and embankments are, as a rule, a part of a bridge, and the duty to repair includes them. If the charter does not expressly define the limits of a bridge in this respect, its extent must be determined by what is reasonable under the particular circumstances of each case. The extent of the duty to repair the approaches to a bridge, which was perhaps uncertain at common law, was declared and defined by statute 2 Hen. VIII., c. 5, to in-*407elude the highway for a space of three hundred feet at each end of the bridge.”
It is said in several of the English cases that the statute above referred to was but declaratory of the common law, but to obviate all question as to who was responsible for the repair of the highway and the bridge, the statute fixed the distance which should be considered the approach at three hundred feet. The unbending rule at common law was to the effect that the approaches constituted a part of the bridge. In this State we have no statute modifying this common law rule. "We have not defined the term “bridge” so that it appears in our statute with its common law meaning.
In the case of Freeholders v. Strader, 3 Harrison (N. J.) 108, the court said: “The term, a bridge, conveys to my mind the idea of a passageway by which travelers and others are enabled to pass safely over streams or other obstructions. A structure of stone or wood which spans the width of a stream, but is wholly inaccessible at either end (whatever it may be in architecture), does not meet my ideas of what is meant in law and common parlance by a bridge. Sound policy, moreover, requires that we so consider the law as to compel those persons who erect the structure itself to make it accessible at its ends. It is then that an available passageway will be obtained for the public, when the body of the bridge itself is completed.”
And to a like effect are the remarks of Rowell, J., in Tinkham v. Town of Stockbridge, 64 Vt. 480, 24 Atl. 761: “The court charged in effect, that whatever was necessary to connect the wooden structure that spanned the stream and the stone abutments on which it rested with the highway built on the solid ground, and to make the structure accessible and useful as a part of the highway, was a part of the bridge. This was substantially correct. As we have, no statute that *408determines the question, we must resort to the common law to find out what, aside from the structure itself, constitutes a part of a bridge. By the common law of England, declared by 2 Hen. VIII, c. 5, and subsequent bridge acts, where the inhabitants of a county are liable to the repair of a public bridge, they are-liable also to the repair of the highway at the ends of the bridge to the extent of three hundred feet. [King v. West Riding of York, 7 East 588.] In that case Lord Ellenbobough said that he considered it as having been laid down long ago by Lord Coke that the three hundred feet of highway at the ends of the bridge are to be taken as a part of the bridge itself, being in the nature of the thing immediately connected with it, and the exact limits difficult in some cases to be ascertained from the continuation of the arches beyond the side of the river; that the highway within the limits of the three hundred feet at each end is dependent on the bridge as to its form and dimensions, as its level must be varied as the bridge is made higher or lower, so as to make the ascent or descent more gradual.”
In an extensive note on the case of Railroad v. Daniels, 90 Ga. 608, in 20 L. R. A. 416, the eminent annotator, in a review of the cases, says: ‘ The theory that the approach to a bridge constituting a necessary means of access thereto is to be regarded as a part of the bridge itself was so strongly fixed in the common law that it.was established that for three hundred feet from the end of the bridge, the road must be regarded as a part of the bridge and kept in repair by the party liable for the repair of the bridge. [Reg. v. Lincoln, 3 Nev. & P. 273; Yorkshire West Riding v. Rex, 5 Taunt. 284, affirming 7 East 588. . . . In this country the general theory that the approach is a part of the bridge for most purposes has been accepted, but without adopting the distance of three hundred feet as *409the measure of the extent to which the approach is to-be regarded as a part of the bridge.”
"We also find the same doctrine in Elliott on Roads & Streets (2 Ed.), p. 33, sec. 30, thus: “The approaches are ordinarily part of the bridge, for the term ‘bridge’ describes the whole structure, including approaches, abutments, piers and all other parts which are necessary to make it a safe and convenient passageway for the public. ”
The Supreme Court of Indiana, in Driftwood Valley Turnpike Co., v. Board of Com. of Bartholomew County, 72 Ind. l. c. 237, thus speaks.: “Upon this point there can be little or no doubt. A bridge would be a useless structure unless made accessible, and the approaches are as necessary as the bridge itself. It is said that ‘The term bridge imports not only the structure itself and its approaches, but its abutments and embankments and railings, all of which must be kept so furnished that travel' may safely pass/ [Shearm, & Redf. on Negligence (3 Ed.), sec. 253.] ”
And the Supreme Court of Pennsylvania expresses the idea in this manner, in Penn Township v. Perry County, 78 Pa. St. l. c. 45-9: “The design of bridging is to provide a safe and. convenient passage for the public over some stream or ravine, but no such passage is afforded when the structure cannot be approached. Can a house be said to be finished until there are steps up to its doors, or stairs to its chambers? And how can a bridge be said to be completed without the proper means of access'?”
The case law generally is to the effect that the approaches are a part of the bridge. There are several Iowa cases, and some from elsewhere to the effect that this is a question for the jury. After a review of these Iowa eases, in the note found in 20 L. R. A. supra, the writer draws the proper distinction in this language: “So it is held in other cases to be a question for the *410jury whether a so-called approach is part of a bridge. [Moreland v. Mitchell County, 40 Iowa 394; Nims v. Boone County, 66 Iowa 272.] But these decisions relate to cases in which the real question was chiefly one of fact as to what constitutes a part of the approaches rather than the question whether the approaches are a part of the bridge, which is the one involved in the main case. The cases are not really in conflict on this point.”
The plaintiff here urges that the question whether or not these approaches were a part of the bridge, was a matter for the jury, and relies upon these Iowa cases. These cases are not applicable to the one at bar. Here the plan of the bridge offered in evidence contemplates the construction of those approaches as a part thereof. They are to be constructed by one and the same party, i. e., the city of St. Louis. They are independent of the two ' highways, i. e., Eighteenth and Twentieth streets, for these highways are left intact, although narrowed. Here there is no dispute where the approach begins and the highway ends, as in the Iowa and other cases, where it is held to be a question for the jury. It is only in cases where there is a reasonable dispute where the highway ends and the approach, as a part of the bridge, begins, that it becomes a question for the jury.
We are satisfied that the approaches involved in this case are a part of this bridge and under the facts of the case can be so declared as a matter of law.
Having reached this conclusion we have before us a proposed bridge, to be constructed over three streets, viz., Eighteenth street, Clark avenue and Twentieth street. The original ordinance, which is the contract between plaintiff and defendants, was for a bridge on Clark avenue only. The proposed bridge is not within the purview of their contract, and defendants are in no way liable therefor. This was the view taken by the *411trial judge, as evidenced by his remarks throughout the record. In this view he was correct. Other interesting questions dismissed in the briefs are unnecessary for a determination of the case, and a discussion thereof will be omitted. From what has been said it follows that the judgment below was for the right party and it is affirmed.
Woodson, J., concurs in this opinion and Fox, J., concurs in paragraph one, but not in remainder of the opinion.